Mr. Justice Sterrett
delivered the opinion of the court,
In his opinion, overruling the motions for a new trial and in arrest of judgment,, the learned President of the Quarter Sessions has so fully and conclusively vindicated the correctness of the rulings complained of in the several specifications of error, that the judgment may well be affirmed, for the cogent and satisfactory reasons there presented. He has shown, very clearly, we think, that the Act of May 21st, 1885, under which plaintiff in error was indicted, is not in conflict with any provision of either the state or federal Constitution, and that the General Assembly, in enacting the law, did not transcend the limits of legislative authority; but if there should be any doubt as to the constitutionality of the Act on either of these, or on any other ground, that doubt should be resolved in favor of the validity of the Act, as a proper exercise of legislative power. As was said in Erie and North East Railroad Co. v. Casey, 26 Pa., 287-300: “The right of the judiciary to declare a statute void and to arrest its execution is one which, in the opinion of all courts, is coupled with responsibilities so graye' that it is never to be exercised except in very clear cases.. One department of the government is bound to presume that another has acted rightly. The party who wishes to' pronounce a law unconstitutional takes upon himself the burden of proving beyond all doubt that it is so.” Or, as the principle is tersely stated by the late Chief Justice Shars■wood, “Nothing but a clear violation of the Constitution — a *293clear usurpation of power prohibited — will justify the judicial department in pronouncing an Act of the legislative department unconstitutional and void”: Penna. R. R. Co. v. Riblet, 66 Pa., 164-169. In same case it is further said: “We cannot try the constitutionality of a legislative Act by the motives and designs of the law-makers, however plainly expressed. If the Act itself is within the scope of their authority, it must stand.”
These principles are necessary incidents of the law-making power. In creating a legislative department, and conferring upon it the legislative power, the people must be understood to have conferred the full and complete authority as it vests in and may be exercised by the sovereign power of any state, subject only to such restrictions as they have seen fit to impose, and to the limitations which are contained in the Constitution of the United States. The legislative department is not made a special agency for the exercise of specially defined legislative powers, but is intrusted with the general authority to make laws at discretion: Cooley’s Con. Lim., 87.
The Act of May 21st, 1885, is entitled, “An Act for the protection of the public health, and to prevent adulteration of dairy products and fraud in the sale thereof.” It cannot be doubted that the General Assembly is invested with full power to legislate for the protection of the public health, or to prevent the adulteration of articles of food, as well as imposition or fraud in the sale of such articles. In the absence of any constitutional inhibition or limitation, the sovereign power of the state to enact laws for the public good appears to embrace these subjects of legislation; but, however that may be, they come fairly within the police powers of the state. These powers, as described by Judge Redfield in Thorpe v. Railroad Co., 27 Vermont, 149, extend “to the protection of the lives, limbs, health, comfort and quiet of all persons, and the" protection of all property within the state,.....and by which persons and property are subjected to all kinds of restraints and burdens, in order to secure the general comfort, health and prosperity of the state; of the perfect right to do which, no question ever was, or, upon acknowledged general principles, ever can be made,'so far as natural persons are concerned.”
The statute books of this and other states furnish numerous examples of the exercise of the power referred to; but perhaps the laws most nearly identical in principle with our Act are those which prohibit the sale of adulterated provisions. The sale of pure milk and pure water mixed may be made a penal offence (Com. v. Farren, 91 Mass., 489; Same v. Waite, 93 *294Id., 264), or adulterated confectionary; Com. v. Chase, 125 Mass., 202; Same v. Evans, 132 Id., 11.
The statute of Massachusetts declares: “Whoever sells or keeps or offers for sale adulterated milk, or milk to which water or any foreign substance has been added,” shall be punished, etc. In Com. v. Farran, supra, it was held, under this statute, that guilty knowledge on the part of the seller need not be averred or proved. In Com. v. Waite, supra, the contention was that inasmuch as it is innocent and lawful to sell either pure milk or pure water, or both, separately, the legislature has no power to make the sale of milk and water when mixed a penal offence, unless it is done with a fraudulent intent ; but the court said: “ It is notorious that the sale of milk adulterated with water is extensively practiced with a fraudulent intent. It is for the legislature to judge what reasonable laws ought to be enacted to protect the people against this fraud, and to adapt the protection to the nature of the case......The court can see no.grounds for pronouncing the law unreasonable, and has no authority to judge of its expediency.” Speaking of the prohibitory liquor law of Massachusetts, passed in 1869, the Supreme Court of the United States says: “ If the public safety or the public morals require the discontinuance of any manufacture or traffic, the hand of the legislature cannot be stayed from providing for its discontinuance by any incidental inconvenience which individuals or corporations may suffer. All rights are held subject to the police power of the state......Whatever differences of opinion may exist, as to the extent and boundaries of the police power, and however difficult it may be to render a satisfactory definition of it, there seems to be no doubt that it does extend to the protection of the lives, health and property of the citizens, and to the preservation of good order and the.public morals. The legislature cannot, by any contract, divest itself of the power to provide for these objects. They belong emphatically to that class of objects which demand the application of the maxim, salus popult suprema lex; and they are to be attained and provided for by such appropriate" means as the legislative discretion may devise. That discretion can no more be bargained away than the power itself”: Beer Company v. Massachusetts, 97 U. S., 25.
So far as the constitutionality of the Act under consideration depends on the police power of the state, it may safely be rested on the principle underlying the casés above referred to and others that might be cited. The manufacture, sale and keeping with intent to sell, may all alike be prohibited by the legislature, if in their judgment the protection of the public *295from injury or fraud requires it. To deny the authority of the legislature to do so, is to attack all that is vital in the police power. To refuse recognition of the power, in a given case, because, in the judgment of some, the legislature, though acting within its proper sphere, may have mistaken the public necessity for a law prohibitory in its character, is to make the individual judgment superior to that of the legislature, to which the people in their sovereign capacity have delegated the law-making power.
The fact that the prohibited substances, in a pure state, may be wholesome and not injurious, is irrelevant in a judicial inquiry. Their wholesomeness will not render the Act unconstitutional. The statute is intended to prevent fraud and protect the public health by prohibiting the manufacture and sale of substances and compounds which furnish the temptation to commit the former, and which may be injurious to the latter. As was said by the Supreme Court of Missouri, in State v. Addington, 77 Mo., 110, the position, that to render the law .unconstitutional the prohibited articles must be unwholesome, would utterly overthrow the police power of the state — overthrow every law, the wisdom of which could not bear the test of scrutiny.
The case last referred to arose under a statute similar to ours, entitled, “ An Act to prevent the manufacture and sale of oleaginous substances, or compounds of the same, in imitation of the pure dairy products.” In a well-considered opinion, the constitutionality of this Act was sustained by the Court of Appeals (12 Mo. Ap. Rep., 214, 228), and afterwards by the Supreme Court of that state: State v. Addington, 77 Mo., 110. The mere fact, as was said in that case, that experts may pronounce a manufactured article, intended for human food, to be wholesome or harmless, does not render it incompetent for the legislature to prohibit the manufacture and sale of the article. The test of the reasonableness of a police regulation, prohibiting the making and vending of a particular article of food, is not alone whether it is in part unwholesome and injurious. If an article of food is of such a character that few persons will eat it knowing its real character; if, at the same rime, it is of such a nature that it can be imposed upon the public as an article of food which is in common use, and against which there is no prejudice; and if, in addition to this, there is probable ground for believing that the only way to prevent the public from being defrauded into the purchasing of the counterfeit article for the genuine is to prohibit altogether the manufacture and sale of the former,— then we think such a prohibition may stand as a reasonable police regulation, although the article prohibited is in fact in*296nocuous, and although its production might be found beneficial to the public, if in buying it they could distinguish it from the production of which it is the imitation.”.....“The manufacturers may brand it with its real name. It may carry that brand into the hands of the broker or commission merchant, and even into the hands of the retail grocer; but there it will be taken off, and it will be sold to the consumer as real butter, or it will not be sold at all. The fact that in the present state of the public taste, the public judgment, or the public prejudice with respect to it, it cannot be sold except by cheating the ultimate purchaser into the belief that it- is real butter, .....stamps with fraud the entire business of making and vending it, and furnishes a justification for a police regulation prohibiting the making and vending of it altogether ”: State v. Addington, supra.
In view of these and other considerations suggested in the opinion referred to, and also in that of the court below, we cannot sa}1" the Act in question is not a valid exercise of the police power of the state. The legislature was doubtless satisfied that the manufacture and sale of the prohibited articles were prejudicial to the public good to such degree that a remedy was needed; and we have no right to say that a penal statute, less severe and sweeping in its terms, would have afforded an effective remedy. That is a legislative and not a judicial question. If it is thought the legislature erred in the solution of that question, the proper course is an appeal to them to correct the error, if an3- there was.
For reasons above suggested, and others more fully elaborated by the court below, we think the judgment should be affirmed.
Judgment affirmed and record remitted.